       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


SHANEL PROCTOR, et al.,

              Plaintiffs,

       v.                                        Civil Action No. 18-701 (TNM)

DISTRICT OF COLUMBIA,

              Defendant.


            DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFFS’
                      FIRST AMENDED COMPLAINT

      Defendant the District of Columbia (the District) answers plaintiffs’ First

Amended Complaint (Complaint) as follows:

                                    DEFENSES

      Defendant asserts and preserves the following defenses based on information

currently available. Defendant reserves the right to withdraw these defenses or

assert additional defenses as further information becomes available.

                                 FIRST DEFENSE

      The Complaint fails to state a claim upon which relief can be granted.

                                SECOND DEFENSE

      Defendant, at all relevant times, acted consistently with applicable laws, rules,

regulations, and constitutional provisions.

                                 THIRD DEFENSE

      Defendant denies all allegations of wrongdoing including, but not limited to,
        Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 2 of 16



any alleged violations of statutory and common law, and further denies that plaintiffs

are entitled to any relief.

                                  FOURTH DEFENSE

       Plaintiffs’ claims fail to meet the requirements for class certification under

Fed. R. Civ. P. 23.

                                   FIFTH DEFENSE

       The Complaint fails to allege sufficient facts to establish municipal liability

under 42 U.S.C. § 1983.

                                   SIXTH DEFENSE

       The District, its agents, servants, and employees, acting within the course and

scope of their employment, have performed their obligations, if any, toward the

plaintiffs in accordance with all applicable regulatory, statutory, constitutional, and

common law requirements.

                                 SEVENTH DEFENSE

       The doctrines of waiver, estoppel, unclean hands and laches equitably bar

plaintiffs from seeking the relief sought in the Complaint.

                                  EIGHTH DEFENSE

       If plaintiffs were injured or damaged as alleged in the Complaint, such injuries

or damages foreseeably resulted from the conduct of a person or entity other than the

District, or factors outside the District’s control.




                                             2
           Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 3 of 16



                                  NINTH DEFENSE

      Plaintiffs are not entitled to any equitable relief from this Court because of

their own actions or inactions.

                                  TENTH DEFENSE

      The Complaint should be dismissed, in whole or in part, because the injunctive

relief requested by plaintiffs exceeds the scope of their claims.

                                ELEVENTH DEFENSE

      Plaintiffs’ claims against Mayor Muriel Bowser and former Deputy Mayor for

Health and Human Services HyeSook Chung are barred by the Court’s November 27,

2018 Memorandum and Order [43].

             ANSWER TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

      Defendant asserts that any allegation not specifically admitted in this Answer

is denied and responds to the individually-numbered paragraphs of the Complaint as

follows:

                                      Introduction1

      1.       This paragraph does not contain any factual allegations and,

accordingly, does not require a response. To the extent a response is required, the

allegations are denied.

      2.       Defendant denies the allegations in this paragraph.




1     Headings are provided to correspond to the Complaint to assist the Court in
reviewing the Answer. However, defendant denies all statements in the headings.
                                           3
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 4 of 16



      3.     Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      4.     Defendant denies the allegations in this paragraph to the extent the

District’s cleanup practices are characterized as “clearings.”

      5.     Defendant admits that encampment cleanings are governed by the

District of Columbia Protocol for the Disposition of Property Found on Public Space

and Outreach to Displaced Persons (the Protocol), and that the Protocol requires the

District to temporarily store certain items. Defendant denies the remaining

allegations in this paragraph.

      6.     Defendant denies the allegations in this paragraph.

      7.     Defendant denies the allegations in this paragraph.

      8.     Defendant denies the allegations in this paragraph.

      9.     Defendant denies the allegations in this paragraph.

      10.    This paragraph characterizes the nature of plaintiffs’ action and

requires no response. To the extent a response is required, the allegations are denied.

                                 Jurisdiction and Venue

      11.    This paragraph contains plaintiffs’ legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

      12.    This paragraph contains plaintiffs’ legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.

      13.    This paragraph contains plaintiffs’ legal conclusions to which no

response is required. To the extent a response is required, the allegations are denied.



                                           4
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 5 of 16



                                        Parties

      14.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      15.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      16.    Defendant admits that the District is a municipal corporation with

authority to enforce District of Columbia laws.

      17.    Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

      18.    Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

                                 Factual Allegations

      19.    Defendant admits that some District residents experiencing homelessness

maintain individual or group encampments in parks, under bridges, along sidewalks,

and in other places in the District. Defendant lacks sufficient information to admit or

deny the remaining allegations in this paragraph.

      20.    Defendant denies the allegations in this paragraph.

      21.    Defendant lacks sufficient information to admit or deny the allegations in

this paragraph.

      22.    Defendant admits only that some encampment residents leave their

property unattended. Defendant denies the remaining allegations in this paragraph.




                                           5
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 6 of 16



      23.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      24.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      25.    Defendant denies the allegations in this paragraph.

      26.    Defendant denies the allegations in this paragraph.

      27.    Defendant denies the allegations in this paragraph.

      28.    Defendant denies the allegations in this paragraph.

      29.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      30.    Defendant admits the allegations in this paragraph.

      31.    Defendant denies the allegations in the first sentence of this paragraph.

Defendant admits the allegations in the second sentence of this paragraph.

      32.    Defendant admits the allegations in this paragraph.

      33.    Defendant admits the allegations in this paragraph.

      34.    Defendant admits the allegations in this paragraph.

      35.    Defendant admits the allegations in this paragraph.

      36.    The allegations in this paragraph constitute plaintiffs’ characterizations

of the sign. In response, defendant states that the sign is the best evidence of its

content and denies all other characterizations and allegations in this paragraph.




                                          6
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 7 of 16



      37.    The allegations in this paragraph constitute plaintiffs’ characterizations

of the sign. In response, defendants state that the sign is the best evidence of its

content and deny all other characterizations and allegations in this paragraph.

      38.    The allegations in this paragraph constitute plaintiffs’ characterizations

of the sign. In response, defendant states that the sign is the best evidence of its

content and denies all other characterizations and allegations in this paragraph.

      39.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      40.    Defendant denies the allegations in this paragraph.

      41.    Defendant denies the allegations in this paragraph.

      42.    Defendant denies the allegations in this paragraph.

      43.    Defendant denies the allegations in this paragraph.

      44.    The allegations in this paragraph constitute plaintiffs’ characterizations

of the Protocol. In response, defendant states that the Protocol is the best evidence of

its content and denies all other characterizations and allegations in this paragraph.

      45.    Defendant denies the allegations in this paragraph.

      46.    Defendant denies the allegations in this paragraph.

      47.    Defendant denies the allegations in this paragraph.

      48.    Defendant denies the allegations in the first sentence of this paragraph.

Defendant admits the allegations in the second sentence of this paragraph.

      49.    Defendant admits the allegations in this paragraph.

      50.    Defendant denies the allegations in this paragraph.



                                           7
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 8 of 16



      51.      Defendant denies the allegations in this paragraph.

      52.      Defendant denies the allegations in this paragraph.

      53.      Defendant denies the allegations in the first and last sentences of this

paragraph. Defendant lacks sufficient information to admit or deny the remaining

allegations.

      54.      Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      55.      Defendant admits that the District conducted a cleanup at 320 Florida

Ave., N.E. on December 20, 2016, and that there were three tents at the location, but

no one was present. Defendant denies the remaining allegations in this paragraph.

      56.      Defendant admits that the District conducted a cleanup at 27th and K

Streets, N.W. on February 14, 2017, and that at least two tents were discarded and

the encampment was dismantled. Defendant denies the remaining allegations in this

paragraph.

      57.      Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      58.      Defendant lacks sufficient information to admit or deny that the owner

of unattended items that had been destroyed contacted a District employee on April

13, 2017. Defendant admits the remaining allegations in this paragraph.

      59.      Defendant admits that on May 11, 2017, a couple who had been notified

of a cleanup on L Street, N.E. between 1st and 2nd Streets, N.E. walked away from

their belongings when the cleanup started, and their belongings were subsequently



                                           8
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 9 of 16



discarded. Defendant lacks sufficient information to admit or deny the remaining

allegations in this paragraph.

      60.    Defendant admits the allegations in this paragraph.

      61.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      62.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      63.    Defendant denies the allegations in the first sentence of this paragraph.

Defendant lacks sufficient information to admit or deny the remaining allegations in

this paragraph.

      64.    Defendant admits the allegations in the first and last sentences of this

paragraph. Defendant lacks sufficient information to admit or deny the allegations

in the second and third sentences of this paragraph.

      65.    Defendant admits the allegations in this paragraph.

      66.    Defendant admits the allegations in this paragraph.

      67.    Defendant admits the allegations in this paragraph.

      68.    Defendant denies the allegations in the second sentence of this

paragraph. Defendant admits the remaining allegations in this paragraph.

      69.    Defendant admits the allegations in this paragraph.

      70.    Defendant admits the allegations in this paragraph.




                                          9
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 10 of 16



      71.    Defendant admits the allegations in the first sentence of this paragraph.

Defendant lacks sufficient information to admit or deny the remaining allegations in

this paragraph.

      72.    Defendant admits the allegations in the first sentence of this paragraph.

Defendant lacks sufficient information to admit or deny the remaining allegations in

this paragraph.

      73.    Defendant denies the allegations in this paragraph.

      74.    Defendant admits the allegations in this paragraph.

      75.    Defendant admits the allegations in this paragraph.

      76.    Defendant admits the allegations in the first sentence of this paragraph.

Defendant lacks sufficient information to admit or deny the remaining allegations in

this paragraph.

      77.    Defendant admits the allegations in this paragraph.

      78.    Defendant admits the allegations in the first sentence of this paragraph.

Defendant denies the allegations in the second sentence of this paragraph. Defendant

lacks sufficient information to admit or deny the allegations in the third sentence of

this paragraph.

      79.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      80.    Defendant admits the allegations in this paragraph.

      81.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.



                                         10
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 11 of 16



      82.    Defendant denies the allegations in this paragraph.

      83.    Defendant denies the allegations in this paragraph.

      84.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      85.    Defendant denies the allegations in this paragraph.

      86.    Defendant denies the allegations in this paragraph.

      87.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      88.    Defendant denies the allegations in this paragraph.

      89.    Defendant denies the allegations in this paragraph.

      90.    Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      91.    Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      92.    Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      93.    Defendant denies the allegations in this paragraph.

      94.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.



                                         11
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 12 of 16



      95.    Defendant lacks sufficient information to admit or deny the allegations

in this paragraph.

      96.    Defendant denies the allegations in this paragraph.

      97.    Defendant denies the allegations in this paragraph.

      98.    Defendant denies the allegations in this paragraph.

                              Class Action Allegations

      99.    This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      100.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      101.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      102.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      103.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.




                                         12
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 13 of 16



      104.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      105.   This paragraph characterizes the nature of plaintiffs’ action and states

legal conclusions to which no response is required. To the extent a response is

required, the allegations are denied.

      106.   Defendant denies the allegations in this paragraph.

      107.   Defendant denies the allegations in this paragraph.

                                  Causes of Action

                                   Count I
                            Unreasonable Seizure
     (Fourth Amendment to the United States Constitution; 42 U.S.C. § 1983)

      108.   This paragraph adopts by reference the contents of other paragraphs

and requires no specific response from defendant. Defendant restates the responses

to the preceding paragraphs as if fully incorporated here.

      109.   This paragraph states a legal conclusion, which requires no response.

To the extent a response is required, the allegations are denied.

      110.   Defendant denies the allegations in this paragraph.

      111.   Defendant denies the allegations in this paragraph.

      112.   Defendant denies the allegations in this paragraph.

      113.   Defendant denies the allegations in this paragraph.




                                         13
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 14 of 16



      114.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      115.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      116.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      117.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

                                   Count II
                            Procedural Due Process
      (Fifth Amendment to the United States Constitution; 42 U.S.C. § 1983)

      118.   This paragraph adopts by reference the contents of other paragraphs

and requires no specific response from defendant. Defendant restates the responses

to the preceding paragraphs as if fully incorporated here.

      119.   This paragraph states a legal conclusion, which requires no response.

To the extent a response is required, the allegations are denied.

      120.   Defendant denies the allegations in this paragraph.

      121.   Defendant denies the allegations in this paragraph.

      122.   Defendant denies the allegations in this paragraph.



                                         14
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 15 of 16



      123.   Defendant denies the allegations in this paragraph.

      124.   Defendant denies the allegations in this paragraph.

      125.   Defendant denies the allegations in this paragraph.

      126.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      127.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      128.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      129.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      130.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.

      131.   Defendant need not answer this paragraph because it is in support of a

claim against a defendant that was dismissed by the Court. See Mem. and Order [43].

To the extent a response is required, the allegations are denied.




                                         15
       Case 1:18-cv-00701-TNM Document 44 Filed 12/11/18 Page 16 of 16



                                 Prayer For Relief

      Defendant denies that plaintiffs are entitled to the relief sought in the

Complaint. Defendant requests judgment dismissing the Complaint with prejudice

and awarding the District the costs of this action, and such additional relief as the

Court may deem appropriate.

Dated: December 11, 2018.              Respectfully submitted,

                                       KARL A. RACINE
                                       Attorney General for the District of Columbia

                                       TONI MICHELLE JACKSON
                                       Deputy Attorney General
                                       Public Interest Division

                                       /s/ Fernando Amarillas
                                       FERNANDO AMARILLAS [974858]
                                       Chief, Equity Section

                                       /s/ Amanda J. Montee____________
                                       AMANDA J. MONTEE [1018326]
                                       JOSHUA W. DANSBY*
                                       Assistant Attorneys General
                                       441 Fourth Street, N.W., Suite 630 South
                                       Washington, D.C. 20001
                                       (202) 724-5691
                                       (202) 741-8934 (fax)
                                       amanda.montee@dc.gov

                                       Counsel for Defendant District of Columbia




*     Admitted to practice only in Washington State. Practicing in the District of
Columbia under the direct supervision of Fernando Amarillas, a member of the D.C.
Bar, pursuant to LCvR 83.2(f).
                                         16
